DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	The Amendment filed 7/13/22 has been accepted and entered.  Accordingly, Claims 1, 3-6, 9, 10 have been amended.  New claim 21 is new.  Applicants arguments with respect to claims 1, 10 and 19 in conjunction with amendments “the space activity is performed in a first network in proximity to a first planet or moon, the first network comprises a first set of one or more space vehicles and a first set of servers that each include a first ledger, each of the first ledgers of the first set of servers are configured to store records that identify a transaction for a space service, the first network is remote from a second network, the second network is in proximity to a second planet or moon, the second network comprises a second set of one or more space vehicles and a second set of servers that each include a second ledger, each second ledger of the second set of one or more servers are configured to store records that identify a transaction for a space service; and storing in first ledgers of multiple servers of the first set of servers copies of a first set of one or more records for at least a subset of the multiple services that are included in performing the space activity; and the first ledgers of the first network synchronizing the first set of one or more records with the second ledgers of the second network” has been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-12, 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “the space activity is performed in a first network in proximity to a first planet or moon, the first network comprises a first set of one or more space vehicles and a first set of servers that each include a first ledger, each of the first ledgers of the first set of servers are configured to store records that identify a transaction for a space service, the first network is remote from a second network, the second network is in proximity to a second planet or moon, the second network comprises a second set of one or more space vehicles and a second set of servers that each include a second ledger, each second ledger of the second set of one or more servers are configured to store records that identify a transaction for a space service; and storing in first ledgers of multiple servers of the first set of servers copies of a first set of one or more records for at least a subset of the multiple services that are included in performing the space activity; and the first ledgers of the first network synchronizing the first set of one or more records with the second ledgers of the second network” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.  The closest prior art found is as follows:
Amexieira US (20180317067) teaches example network 300, for example, shows vehicles from different fleets directly connected and/or mesh connected, for example using same or different communication technologies. The example network 300 also shows fleets simultaneously connected to different Fixed APs, which may or may not belong to different respective local infrastructure providers. As a fault-tolerance mechanism, the example network 300 may for example comprise the utilization of long-range wireless communication network (e.g., cellular, 3G, 4G, LTE, etc.) in vehicles if the local network infrastructure is down or otherwise unavailable. A same vehicle (e.g., Mobile AP or OBU thereof) can simultaneously provide access to multiple vehicles, devices, things, etc., for example using a same communication technology (e.g., shared channels and/or different respective channels thereof) and/or using a different respective communication technology for each. Also for example, a same vehicle can provide multiple accesses to another vehicle, device, thing, etc., for example using a same communication technology (e.g., shared channels and/or different respective channels thereof, and/or using a different communication technology).
Sebastian US (20100232431) teaches a threshold determination is made at block 512 as to whether sufficient bandwidth is available for offering a particular content atom through the content delivery service. For example, the determination at block 512 may include determining whether a multicast session stream is available on a shared link that services the appropriate users 110. If the determination at block 512 is that sufficient bandwidth is not available for offering the content atom through the content delivery service, the method 500 may end at block 514. Alternately, if the determination at block 512 is that sufficient bandwidth is not available for offering the content atom through the content delivery service, the method 500 may move to evaluating other content atoms. For example, the bandwidth determination of block 512 may, in some embodiment, include such additional considerations as opportunity cost of using an available session stream, whether certain contractual obligations are associated with different bandwidth allocations, etc.
Agarwal et al US (11,088,757) teaches across a satellite coverage area (e.g., the contiguous United States), different regions can be associated with different amounts of demand for consumption of satellite communications resources, generally referred to herein as “consumption demand.” For example, densely populated areas are likely to consume larger amounts of streaming media, Internet services, and/or other services that use bandwidth and other communications infrastructure resources. As such, satisfying the consumption demand of a particular geographic region can involve providing sufficient resource capacity to the geographic region. In some cases, some of the consumption demand of a particular geographic region is already being satisfied by resources of one or more communications service providers, and only a portion of the consumption demand remains presently unserved. In some embodiments, the satellite 105 is designed so that fixed spot beams 150 illuminate coverage areas 160 that maximize one or more predetermined criteria, such as consumption demand, or presently unserved consumption demand. For example, for an infrastructure provider that already provides coverage to certain regions using existing infrastructure (or that plans to provide coverage to certain regions using different future infrastructure), the consumption demand computation can account for such existing and/or planned coverage as “presently served,” such that the fixed spot beams 150 can be directed to the presently unserved areas.
None of these references, taken alone or in any reasonable combination teach the claims as amended in conjunction with the other limitations of the claims and thus the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478